OPINION — AG — ** ANNEXATION — SCHOOL DISTRICTS ** QUESTION(1): DOES THE STATE BOARD OF EDUCATION HAVE THE LEGAL RIGHT TO DEFINE THE TERM "MAINTAINING A SCHOOL WITHIN THE DISTRICT" AS MAINTAINING A SCHOOL FOR AT LEAST 160 DAYS ? — THE STATE BOARD OF EDUCATION WOULD BE WITHOUT AUTHORITY TO GIVE THE TERM "MAINTAINING A SCHOOL WITHIN THE DISTRICT" ANY OTHER MEANING, SUCH AS DEFINING SUCH TERM TO MEAN "MAINTAINING SCHOOL FOR AT LEAST 160 DAYS"; THEREFORE IT IS IN THE NEGATIVE CITE: 70 Ohio St. 1-101 [70-1-101], 70 Ohio St. 7-2 [70-7-2] (J. H. JOHNSON)